       Case 2:19-cv-04933-JAT Document 51 Filed 08/04/20 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                            IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Neil Rusty Bond,                                    No. CV-19-04933-PHX-JAT
10                  Plaintiff,                           ORDER
11   v.
12   Commissioner        of      Social    Security
     Administration,
13
                    Defendant.
14
15          Pending before the Court is Plaintiff Neil Rusty Bond’s Petition to Vacate the
16   Court’s Order Filed July 2, 2020 (Doc. 50). It is unclear under which of the Federal Rules
17   of Civil Procedure that Plaintiff brings the Petition (Doc. 50). However, because he seeks
18   relief in the form of vacating this Court’s prior order, the Court will construe it as a motion
19   pursuant to Federal Rule of Civil Procedure 60.
20          On July 2, 2020, this Court denied Plaintiff’s Motion to Reconsider the Court’s
21   Order Dated June 19, 2020 (Doc. 46). (Doc. 47). By way of background, on June 19, 2020,
22   the Court entered judgment in Plaintiff’s favor due to an agreement between Plaintiff and
23   Defendant Commissioner of the Social Security Administration that the Administration
24   would reduce the overpayment amount Plaintiff owed to $30,929.16, which is equal to the
25   amount of restitution Plaintiff owed the Administration based on a criminal conviction on
26   one count of theft of government property and one count of Social Security fraud. (Doc. 45;
27   Doc. 44; Doc. 41 at 1–3 (reciting background of this case)). The Motion to Reconsider
28   (Doc. 46) asked the Court to order the Administration to give Plaintiff a hearing to make
         Case 2:19-cv-04933-JAT Document 51 Filed 08/04/20 Page 2 of 3



 1   factual findings regarding the overpayment amount. (See Doc. 46 at 5–6). Plaintiff also
 2   asserted that “[a] chart was prepared for Plaintiff in 2003 to show [the Administration’s]
 3   overpayment amount was in error and the actual amount of overpayment was $0.00.” (Id.
 4   at 1–2).
 5          The Court denied Plaintiff’s Motion to Reconsider (Doc. 46) pursuant to District of
 6   Arizona Local Rule of Civil Procedure 7.2(g) because Plaintiff did not show manifest error
 7   in the June 19, 2020 order nor did he offer any new facts or legal authority for the Court’s
 8   consideration. (Doc. 47 at 2). The Court also noted that the requested relief—an order
 9   compelling the Administration to give him a hearing regarding his overpayment amount—
10   would be “pointless.” (Id. at 2–3). More specifically, the Court denied Plaintiff’s Motion
11   to Reconsider (Doc. 46) as to the merits as there was “a basis independent from the
12   Administration’s review of Plaintiff’s overpayment amount that required Plaintiff to pay
13   the Administration $30,929.16”—Plaintiff’s conviction and resulting “judgment that
14   required Plaintiff to pay restitution to the Administration in the amount of $30,929.16.”1
15   (Doc. 47 at 2–3).
16          Plaintiff now claims in the instant Petition that the Court committed “manifest error”
17   and that he has “a new showing of facts and legal authority.” (Doc. 50 at 1). Plaintiff has
18   not established that any of the cases he cited in the Petition (Doc. 50) constitutes new legal
19   authority that is relevant to the Court’s analysis in the July 2, 2020 order (Doc. 47)—let
20   alone that any of the cited cases were decided prior to this Court’s order dated July 2, 2020
21   (Doc. 47). He does once again cite the alleged chart that indicates he owes “$0.00” to the
22   Administration despite his conviction for theft of government property and Social Security
23   fraud and the resulting amended restitution order that required him to pay the
24   Administration $30,929.16. (See Doc. 47 at 2 (citing United States v. Bond, No. CR-03-
25   00974-DGC, slip op. at 1–2 (D. Ariz. Nov. 05, 2010))). That information is old hat that
26   1
       Plaintiff was convicted of theft of government property and Social Security fraud and was
     originally ordered to pay restitution to the Administration in the amount of $88,800.70.
27   (Doc. 41 at 1–2). Plaintiff eventually prevailed on a petition for habeas corpus relief under
     28 U.S.C. § 2255, which resulted in an amended order of restitution to the Administration
28   in the amount of $30,929.16. (Id. at 2; see also Doc. 47 at 2 (citing United States v. Bond,
     No. CR-03-00974-DGC, slip op. at 1–2 (D. Ariz. Nov. 05, 2010))).

                                                 -2-
         Case 2:19-cv-04933-JAT Document 51 Filed 08/04/20 Page 3 of 3



 1   cannot be the basis for Rule 60 relief as the Court was aware of this assertion prior to filing
 2   of the July 2, 2020 order (Doc. 47). However, Plaintiff now adds, without any elaboration,
 3   that he has “probative and exculpatory evidence that [he] should not have been indicted for
 4   the crime in the first place” and that “shows actual innocence and a clear due process
 5   violation.” (Doc. 50 at 2). Even if Plaintiff had described this evidence, a Rule 60 motion
 6   seeking relief from an order denying a motion for reconsideration in a civil case brought
 7   pursuant to 42 U.S.C. § 405(g) asserting a due process violation against the Social Security
 8   Administration regarding an overpayment determination is not the vehicle by which a party
 9   can seek any type of relief from a criminal indictment. Plaintiff has shown no entitlement
10   to Rule 60 relief. The Petition (Doc. 50) will be denied.2
11          Finally, Plaintiff’s continued motions relating to requests that this Court order the
12   Social Security Administration to give him a hearing so that he can argue for an
13   overpayment amount lower than $30,929.16 are rising to the level of frivolity. The Court
14   notes, once again, that there is an amended judgment based on a criminal conviction that
15   required Plaintiff to pay the Administration $30,929.16 in restitution regardless of any
16   administrative proceeding. The Court cautions Plaintiff that future motions asking this
17   Court to order the Social Security Administration to give him a hearing to argue for an
18   overpayment amount lower than $30,929.16 may result in sanctions against Plaintiff. See
19   Gibson v. Credit Suisse AG, No. 1:10-CV-00001-JLQ, 2019 WL 1232826, at *5–9 (D.
20   Idaho Mar. 14, 2019).
21          IT IS ORDERED that the Petition to Vacate the Court’s Order Filed July 2, 2020
22   (Doc. 50) is DENIED.
23          Dated this 4th day of August, 2020.
24
25
26
27
     2
       Plaintiff also notes he “has not yet received any repayment of funds . . . withheld from
28   [his] retirement benefits in excess of $30,929.16 to date.” (Doc. 50 at 4). Plaintiff does not
     ask the Court to take any action based on that information, and so the Court takes no action.

                                                  -3-
